PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/234,356
Filing Date: 27 Dec 2018
Appellant(s): Nitz et al.



__________________
Christine E Orich
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/22/2021.

 (1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
Claims 28-33, 35-43, 45-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennewick et al (2011/0112827).
Claims 34 and 44 are rejected under 35 U.S.C. 103 as being unpatenable over Kennewick in view of Chang et al (7,328,159)

(2) Response to Argument
Appellant has filed an appeal in regards to the rejection of the independent claims. Appellant argues that the claims overcome the current rejection because the cited prior art does not disclose all of the limitations of the independent claims.  Appellant argues that the art cannot teach the limitations because the devices cannot communicate with each other because there is a communication intermediary.
Examiner respectfully disagrees. The cited art of record, Kennewick, explicitly reads on the limitations as currently claimed, where Kennewick teaches identifying additional devices with suitable capabilities for resolving an input intent and allowing the multiple devices to communicate with each other for resolving the intent.  Therefore a clear and proper anticipation rejection has been put forth that adheres to the necessary requirements of 35 U.S.C. 102, and a prima facie rejection has been made.

0015).  The VPAs 112, 170 may communicate with each other over one or more of the networks 140. In doing so, the VPAs 110, 170 may utilize the VPA network service 150 and/or user-personal VPA network models 160 to appropriately verify and structure the VPA-to-VPA communications (0016).
Claim 28 recites:
A method, comprising: 
receiving an input from a first virtual assistant application of a first device; 
using the input, identifying a second virtual assistant application; 
determining pairing data; 
transmitting the pairing data to the first virtual assistant application for the first virtual assistant application to establish a communicative coupling between the first virtual assistant application and the second virtual assistant application; 
wherein the second virtual assistant application is to, in response to the input, generate an output intent or cause a second device to present output; 
wherein the method is performed by one or more computing devices.


The cited art of record, Kennewick (2011/0112827), teaches a hybrid natural language processing voice service that includes a plurality of multi-modal devices cooperatively interpreting and processing natural language utterances (abstract).    Each voice-enabled device 100 may enable the user to engage in various multi-modal conversational interactions, which the voice-enabled device 100 may process in a free-form and cooperative manner to execute various tasks, resolve various queries, or otherwise resolve various natural language requests included in the multi-modal interactions (20).  The first voice enabled device (fig 1 100; fig 2 210) receives an utterance and attempts to determine the intent.  However, other devices (fig 2 270 a-n, 280 a-n, 240) may be incorporated allowing for communication and transmission of data to allow other multi-modal devices having suitable processing capabilities to resolve intent of the utterance or interaction (41).
Figure 2 and paragraphs 23, 42, 44, 48 all represent the above teachings and further demonstrate invoking additional voice enabled devices or server. 
Paragraph [0023] In one implementation, the voice-enabled device 100 may be coupled to one or more additional systems that may be configured to cooperate with the voice-enabled device 100 to interpret or otherwise process the multi-modal interactions that include combinations of natural language utterances and/or non-voice device interactions. For example, as will be described in greater detail below in connection with FIG. 2, the one or more additional systems may include one or more multi-modal voice-enabled devices having similar natural language processing capabilities to the voice-enabled device 100, one or more non-voice devices having data retrieval and/or task execution capabilities, and a virtual router that coordinates interaction among the voice-enabled device 100 and the additional systems.

[0041]: conversational language processor on the voice enabled client device 210…engage in one or more cooperative conversations with a user of the voice-enabled client device 210 to resolve the determined intent. Furthermore, as noted above in connection with FIG. 1, the voice-enabled client device 210 may also cooperate with one or more other systems or multi-modal devices having suitable processing capabilities for initiating queries, tasks, commands, or other requests to resolve the intent of the multi-modal interactions.

Similarly, paragraph [0079] also teaches invoking a peer-to-peer mode for hybrid processing among the one or more client devices.
 

A method (abstract: system and method; fig 1; 10; 81 computing device) comprising:
Receiving an input from a first virtual assistant application of a first device (19-20 user voice input to voice enabled device 100; fig 1, 2; 19-20: voice enabled device may enable a user to engage in various conversational interactions; resolve natural language requests);
Using the input, identifying a second virtual assistant application (44: identifying one or more devices that have suitable features and capabilities for resolving intent of input received from voice enabled client device 210);
Determining pairing data (data/information used for identifying and establishing communication with additional devices:
44 identify device…identified device may be invoked; 
48: coordinate further processing…in response to the virtual router 260 invoking one or more of the voice-enabled devices 270, the input provided to the voice-enabled devices 270 may be optimized to suit the processing requested from the invoked voice-enabled devices 270; 49
Fig 3 establish device listeners;
52: used to initialize communication in the hybrid processing environment to enable subsequent cooperative processing
53 register various devices  ; calibrate, synchronize, initialize 
54 initializing devices – instructions, firmware routines; 
Universal plug and play 
 -where the above citations all demonstrate pairing devices, using the device identity (and/or additional information) to establish collaboration/communication);
transmitting the pairing data to the first virtual assistant application for the first virtual assistant application to establish a communicative coupling between the first virtual assistant application and the second virtual assistant application (44; 48; 52-54; 76-80); 
wherein the second virtual assistant application is to, in response to the input, generate an output intent or cause a second device to present output (abstract; 19-20; 44/fig2 44: wherein the identified devices may be invoked to perform any suitable processing for the components of the input forwarded ; 48-49; 76-80); 
wherein the method is performed by one or more computing devices (fig 1,2; 81).


Appellant argues on page 6 of the brief that the cited prior art of record does not disclose all of the limitations of the independent claims.  Appellant argues that Kennewick does not teach: 
identifying a second virtual assistant application;
Determining pairing data; and
transmitting the pairing data to the first virtual assistant application for the first virtual assistant application to establish a communicative coupling between the first virtual assistant application and the second virtual assistant application.


Examiner respectfully disagrees.  Kennewick teaches a system very similar to the application at hand, where both incorporate multiple devices used for processing user input, and allowing the selected devices to communicate to accomplish the task.  For art to read on the claimed limitations, each limitation must be met.  The claims only recite identifying a second virtual assistant application; Determining pairing data; and transmitting the pairing data to the first virtual assistant application for the first virtual assistant application to establish a communicative coupling between the first virtual assistant application and the second virtual assistant application.  Thus the limitations merely require identifying a second virtual assistant application, and pairing the first and second virtual assistant applications to allow for them to communicate.  Kennewick explicitly teaches this.
Kennewick explicitly teaches identifying a second virtual assistant application (44 identifying one or more devices that have suitable features and capabilities for resolving intent of input received from voice enabled client device 210), where Kennewick can incorporate any of voice enabled devices 270a-n, non-voice devices 280a-n, or voice enabled server to assist in resolving user input (fig 2).

Regarding the pairing and transmitting limitations, the limitations merely recite pairing two devices to allow for communication.  The steps of determining pairing data and transmitting the pairing data to establish communicative coupling amongst the first and second devices correspond to pairing devices to allow for collaboration and communication.  Pairing is very well known in the art, and requires at the very minimum, knowing which device the system/initial device, is seeking to connect or collaborate with (identification of device).  Once the other device is known (name, address, etc) the devices can be connected/paired.
The Kennewick reference teaches numerous examples throughout the specification of pairing multiple devices (by determining and transmitting pairing data).

Determining pairing data is merely data used for identifying devices and establishing communication with the devices for collaboration.  Kennewick paragraph 
0023 teaches: In one implementation, the voice-enabled device 100 may be coupled to one or more additional systems that may be configured to cooperate with the voice-enabled device 100 to interpret or otherwise process the multi-modal interactions
Paragraph [0041] teaches:, the voice-enabled client device 210 may also cooperate with one or more other systems or multi-modal devices having suitable processing capabilities for initiating queries, tasks, commands, or other requests to resolve the intent of the multi-modal interactions
paragraph 44 teaches identify device…where the identified device may be invoked;
and paragraph 48 teaches coordinate further processing…in response to the virtual router 260 invoking one or more of the voice-enabled devices 270, the input provided to the voice-enabled devices 270 may be optimized to suit the processing requested from the invoked voice-enabled devices 270.
there has to be a determination and transmission of identifying data to allow for the communication to take place.

In another specific example, paragraph 48 recites “suit the processing requested from the invoked voice-enabled devices 270”.  This further demonstrates the second device determining and sending pairing data (in this example the second devices processing requirements) to establish communication amongst the devices.  (Corresponding to Appellant’s specification paragraph [0083] which teaches where pairing information may include communication protocol).

Discussed above, pairing is the act of identifying a specific device to allow for communication, where identifying a device can entail registering and/or initializing that device.  Paragraphs 52-54 also provide examples of pairing devices as they explicitly teach registering and initializing various devices in the hybrid processing environment to establish collaboration and communication (53: register various devices; 54: initialize the various device).  Registration and initialization obtains and provides the proper pairing data to the devices in the processing environment to ensure that when that device is needed, communication can be established and information can be transmitted.
Lastly, the Kennewick reference explicitly teaches Universal Plug and Play (54: devices configured to communicate using the Universal Plug and Play protocol), which is a networking protocol for pairing devices (which determines pairing data and transmitting that data).

Overall, as demonstrated above, Kennewick provides a plethora of examples throughout the disclosure explicitly reading on the claim limitations of identifying a second virtual assistant application and pairing the devices (determining pairing data and transmitting the data to establish communication).


The other arguments put forth by Appellant argue that the limitations cannot be taught as the devices of Kennewick do not communicate directly with one another.  Appellant argues that the devices can’t be paired with each other because there is an intermediary device, virtual router, and all communications go through the router (Brief page 7-8), where these arguments are reiterated on each page of the brief corresponding to the claim.
	Examiner notes that Appellant also states on page 7 of brief “a communication intermediary, i.e. bottleneck”.  A bottleneck is not an example of a communication intermediary.  A bottleneck is an accumulation of items (i.e. traffic (network or vehicular), etc.) as a result of a restriction in the upcoming path.  For this particular case and the art, the use of the term bottleneck is misleading as the data does not accumulate as a result of a smaller or narrower transmission/communication path.

Thus regarding Appellants arguments that the devices do not communicate directly with one another, Examiner respectfully disagrees.  When referring to Kennewick, and the cited portions of the reference presented above (fig 2, paragraphs 42; 44; 48-49; 76-80), the application explicitly teaches the voice enabled client device 220 communicating with other devices of the network to assist in interpreting and processing user input.
Paragraph 23 explicitly teaches voice enabled device may be coupled to one or more additional systems that may be configured to cooperate with the voice enabled device.  Paragraph 42 explicitly teaches the voice enabled client device communicating/cooperating with other multi-modal devices and are communicatively coupled.  Thus the reference explicitly teaches communicative coupling between multiple applications/devices.
Kennewick does teach a virtual router which assists the devices in communicating with each other.  The virtual router identifies the devices that have 44) (The virtual router that coordinates interaction among the voice-enabled device 100 and the additional systems (23)).  The inclusion of the virtual router, an intermediary device, does not mean that the devices cannot communicate or be paired with each other; rather the router is for establishing a communication link between the devices.  A router, by definition, is for mediating transmission of data over some network.  It allows multiple entities to communicate and collaborate by coordinating the transmission of the information for the sending and receiving (origin and destination) entities.  This is very well established in the art, and can be observed for example in older telephone communications and for about the last 25 years in computer to computer communications.  Multiple phones and computers can communicate with a destination device, with the help of the router.  The router does not prohibit the sending and receiving device from communicating with each other, but merely facilities such.

Examiner feels that the claims do not exclude an intermediary device that facilitates communication amongst devices.   Where the claim recites “establishing a communicative coupling between the first virtual assistant application and the second virtual assistant application”, the “communicative coupling” term is not narrow enough to exclude intermediary components.  Applicant does not specifically state the type of communicative coupling, where Examiners presentation of the definition was to demonstrate that there are multiple variations in coupling.  Examiner stated in the final action:
The claim recites communicative coupling, where coupling is the act of joining two things together.  In regards to computing, it refers to allowing multiple components to be able to communicate, with a wide range of options for how this can take place based on how tight or loose the coupling is.  Loosely coupled architecture can allow intermediary components to facilitate communication between certain entities.
The application at hand teaches in the disclosure, an intermediary device can be incorporated, used to allow two other devices to establish a connection and communicate with each other.  Similarly, Kennewick teaches allowing two devices to establish a connection and communicate (to be coupled), using an intermediary device
Appellant argues on pages 10-11 that claim 28 does not merely recite a communicative coupling, but explicitly recites a specific process for establishing a communicative coupling.  Examiner respectfully disagrees.  While the claim does in fact recite communicative coupling, and a process (of determining and transmitting pairing data), the specific type or further details regarding “communicative coupling” are not recited.
Applicant does not address this communicative coupling, but instead argues about a specific process for establishing the coupling – without discussing that the type of coupling itself is absent- therefore confirming Examiner’s initial point that communicative coupling as claimed is itself not further defined (and is broad enough to allow different types of coupling to read on the limitation).
The application at hand teaches an intermediary device (fig 1 object 150), which, in a similar (perhaps the exact same) manner, also helps to determine an appropriate second device and establish pairing and communication (fig 1; 16; 45; 55; 56; 58; 59).  

    PNG
    media_image2.png
    801
    736
    media_image2.png
    Greyscale





Appellant’s paragraph 0016 specifically states: the VPA’s may communicate with each other over one or more of the networks 140.  In doing so, the VPAs may utilize the VPA network service 150…to appropriately verify and structure VPA-to-VPA communications
Paragraph 45 teaches: Additionally, the communication interface 134 may communicate with a VPA network service 150 to determine which VPA to select for a particular dialog and/or to retrieve requisite pairing information for a selected VPA
Paragraph 58 teaches:  In yet another embodiment, communications between the paired VPAs (e.g., the VPA 112 and the VPA 170) may be relayed through the VPA network monitor 154 (of VPA network service 150).
It is for this reason as well that Appellant has not further specified what component is doing the determining and transmitting limitations in the claims, as doing so would further acknowledge that the application does in fact require the intermediary VPA network service 150, and thus is no different than the art of record, invalidating their arguments.


As can be seen,  it is purposeful that Appellant does not address communicative coupling or has not used explicit language such as “direct”, but opts for broader terms such as communicate between.  This is because, similar to Kennewick, Appellant’s application also teaches an intermediary device, and thus (for this specific limitation) Appellant cannot differentiate over the art without negating certain aspects of their own invention, therefore indicating the Appellant’s arguments for this limitation are not reasonable and do not overcome the art.

Overall Examiner has demonstrated that the cited prior art of Kennewick teaches pairing multiple devices together, and that the mere use of an intermediary component does not prevent multiple devices from being connected to each other.  Similarly, the application at hand teaches pairing multiple devices together with the use of an intermediary device.
Therefore the claims as currently recited do not yet differentiate over the cited art of record and the rejections are maintained.



Regarding claims 38 and 48, the claims recite limitations similar to claim 28, and thus the claims are rejected for similar rationale and reasoning as claim 28 (and arguments presented above).  The additional language of claim 48 regarding the pairing data was considered by Examiner in the earlier independent claims as it was already understood that the pairing data would have to comprise some type of data to allow for communication to be established with another device.  Therefore the Kennewick reference reads on the additional language of claim 48 and does not differentiate over the cited art of record.

Regarding claims 34 and 44 Kennewick teaches communication between multiple networked devices, which would incorporate API, but it is not explicitly taught in the reference.  Kennewick teaches The method of claim 28, wherein the input is received from the first virtual assistant application and the pairing data is transmitted to the first virtual assistant application [using an application program interface (API)].
Chang teaches voice recognition (VR) in a communications system, allowing for processing of voice input between a remote device (which receives voice data and performs front-end processing), base station, and VR server.  The server can perform the back-end VR processing, where the application programming interface (API) is used to enable the devices to collaborate to perform the VR (col 4 l. 45-59 – VR processing for device at server using API).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chang presenting a reasonable 
Thus it would have been obvious to incorporate Chang to allow for the input to be received from the first virtual assistant application and the pairing data to be transmitted to the first virtual assistant application using an application program interface (API).    
Therefore the claims do not overcome the current art of record and the rejections are maintained.


Regarding the double patenting rejection, nonstatutory double patenting is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
16234356



receiving an input from a first virtual assistant application of a first device; 





using the input, identifying a second virtual assistant application; 



determining pairing data; 

transmitting the pairing data to the first virtual assistant application for the first virtual assistant application to establish a communicative coupling between the first virtual assistant application and the second virtual assistant application; 




wherein the second virtual assistant application is to, in response to the input, generate an output intent or cause a second device to present output; 






wherein the method is performed by one or more computing devices.



using an input signal received by an input device, determining an input intent, wherein the input signal comprises a dialog request,
wherein the input intent is determined at least in part by a first virtual assistant application of a first device;
based on the input intent, identifying a second virtual assistant application; 

obtaining pairing information;
using the pairing information, establishing a communication connection between the first virtual assistant application and the second virtual assistant application,



wherein the second virtual assistant application is to fulfill the dialog request by generating an output intent or communicating the output intent to an output generator to cause a second device to present output that corresponds to the output intent,
wherein the output intent comprises a structured representation of a response to the input intent.




s 28-29, 31, 33, 37-39, 41, 43, 47-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 25, 29 of U.S. Patent No. 10,204,627. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims merely recite similar limitations (where the patent claims represent narrower limitations).
As can be seen from the table above, the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is anticipated by the reference claim.
The reference claim anticipates the application claim as it teaches receiving input from a first virtual assistant application, identifying a second virtual assistant application, determine pairing data, establishing communication between first and second assistant applications, and having the second application generate an output intent, which are the limitations of the application claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove limitations and still accomplish the desired objective of determining user intent using multiple virtual assistant applications (“omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art”.  In re Karlson, 136 USPQ 184.)



For the above reasons, it is believed that the rejections should be sustained.

/SHAUN ROBERTS/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
Conferees:

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657 

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658                                                                                                                                                                                                                                                                                                                                                                                                               



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.